Citation Nr: 1232022	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for herniated disc of the lumbar spine, status post laminectomy as secondary to service-connected left hip replacement.

2.  Entitlement to service connection for left sciatic nerve damage as secondary to service-connected left hip replacement and left sacroiliac sprain.

3.  Entitlement to service connection for bilateral ankle condition with antalgic gait as secondary to service connected left hip replacement.  

4.  Entitlement to service connection for sleep disturbance, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for depression and anxiety as secondary to service-connected disabilities.

6.  Entitlement to service connection for a skin disorder (cancer) of the left ear.

7.  Entitlement to service connection for a skin disorder other than the left ear (cancer).

8.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for treatment of left sciatic nerve damage.

9.  Entitlement to a disability rating in excess of 10 percent prior to October 10, 2006, for service-connected status post left hip fracture with left leg shortening and a rating in excess of 30 percent for residuals of left hip replacement from December 1, 2007.  

10.  Entitlement to a compensable disability rating prior to January 6, 2005, and a disability rating in excess of 30 percent from that date for service-connected status post kidney stones.

11.  Entitlement to a disability rating in excess of 10 percent for service-connected left sacroiliac sprain associated with status post left hip fracture with left leg shortening.  

12.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.

13.  Entitlement to a compensable disability rating for service-connected tinea pedis.

14.  Entitlement to a compensable disability rating for residuals of service-connected right abdominal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and an October 2005 rating decision by the RO in Chicago, Illinois.  

The Board notes that the Veteran's case was certified on appeal to the Board in September 2010.  The Veteran submitted a letter to his congressional representative to complain about his inability to be admitted to the building where the Board is located when he was on a trip to Washington, D.C., in February 2011.  The Veteran did not have an appointment and wanted to speak with someone at the Board about the status of his appeal.  He expressed frustration with his inability to be admitted to the building.  He said he wanted to know the status of a claim for entitlement to service connection for sleep apnea that he had submitted in November 2007.  Three copies of the submission were included in the record after the case was certified on appeal.

The Veteran's representative submitted a lengthy informal hearing presentation in support of the Veteran's claim in July 2012.  The representative considered the above submissions to represent new evidence that had not been considered by the agency of original jurisdiction (AOJ) in the first instance.  Although the Board does not view the Veteran's submission to represent additional evidence, the representative waived such consideration.  See 38 C.F.R. § 20.1304(c) (2011).  

A final item was received at the Board in July 2012.  The Veteran was awarded a total disability evaluation based on individual unemployability (TDIU) in September 2008.  Accordingly, he was required to certify to VA that he remained unemployed when requested to do so.  The Veteran submitted such certification to the RO in response to a pending query in June 2009 and the RO forwarded the document for inclusion in the claims folder.  The document has no bearing on any of the Veteran's pending issues.  

(The issues of entitlement to service connection for a bilateral ankle condition and sleep disturbance, entitlement to a temporary total rating under 38 C.F.R. § 4.30 for treatment of left sciatic nerve damage, and entitlement to increased ratings for service-connected status post left hip fracture with left leg shortening and left sacroiliac sprain are addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's current herniated disc of the lumbar spine, status post laminectomy, was first manifested after service by way of an intercurrent injury in January 2002.  The injury is not shown to be due to or aggravated by a service-connected disability.  

2.  The Veteran was granted service connection for a disability involving the left sciatic nerve by way of a rating decision dated in October 2005.

3.  Evidence of record establishes that the Veteran has depression that is aggravated by his service-connected disabilities.

4.  The Veteran's skin condition of the left ear first manifested itself many years after service and is not attributable to his period of military service.  There is no evidence of skin cancer of the left ear.

5.  The Veteran's claimed skin disorder, to include of the neck and chest, first manifested itself many years after service and is not attributable to his period of military service.  There is no evidence of skin cancer of any type.  

6.  The Veteran's status post kidney stones disability is manifested by an episode of renal colic in January 2005.  There is no evidence of renal dysfunction or acute or chronic kidney disease.

8.  The Veteran's service-connected hypertension does not result in diastolic pressure of predominantly 100 mm. or more or systolic pressure predominantly 160 mm. or more at any time during the pendency of the claim.  

9.  The Veteran's service-connected tinea pedis is manifested by dyshidrosis and scaling between the toes of both feet and scaliness on the sole of the left foot and affects less than 5 percent of his entire body and no exposed areas; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is not required.

10.  The Veteran underwent repair of a right abdominal hernia in service with no evidence of recurrence since that time and with an indistinguishable scar.  


CONCLUSIONS OF LAW

1.  A herniated disc of the lumbar spine was not caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The Veteran is already service connected for his claimed left sciatic nerve damage as secondary to a service-connected disability, so the appeal of this issue is dismissed.  38 U.S.C.A. § 7104(a) (West 2002).

3.  The Veteran has depression that is aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The Veteran does not have a skin disorder of the left ear, to include cancer, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The Veteran does not have a skin disorder other than the left ear, to include cancer, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

6.  The criteria for a compensable disability rating prior to January 6, 2005, and a disability rating in excess of 30 percent after that date for service-connected status post kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2011).

7.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).

8.  The criteria for a compensable disability rating for service-connected tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2011).

9.  The criteria for a compensable disability rating for service-connected right abdominal herniorraphy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from March 1978 to August 1998 when he retired based on years of service.  The Veteran suffered a crushing injury with fractures of his pelvis and left acetabulum when he fell from the bed of a pick-up truck during service in May 1986.  He was hospitalized for a period of time.  Based on entries in the service treatment records (STRs) he made a full recovery.  In that regard a follow-up entry from January 1987 noted that the Veteran was asymptomatic with full use of his left hip.  He was noted to be running and playing racquetball.  He had a normal gait and full range of motion.  

The Veteran was assigned to an isolated duty station at Loran Station Marcus Island in the Pacific Ocean in July 1987.  He served at that station for one year.  The STRs reflect annual reviews of the status of the Veteran's pelvis and left hip.  He was seen on several occasions for complaints of pain in the left hip area.  The Veteran had yearly evaluations of his left hip with those assessments finding him to be essentially asymptomatic.

The Veteran was seen on one occasion for back pain after moving some boxes in November 1989.  The pain was in the lower left side and radiated upward to the left scapular area.  The assessment was acute muscle strain.  The Veteran also was seen on one occasion for complaints related to his right ankle.  He reported that he twisted his right ankle while moving some furniture.  An x-ray was interpreted as negative and the assessment was right peroneal strain.  The Veteran was evaluated for complaints of an inversion injury of the left foot in August 1993.  X-rays of the left foot and left ankle were negative at that time.  The Veteran underwent repair of a right groin hernia in May 1995.  

No physical abnormalities were noted on the Veteran's retirement physical examination, aside from high blood pressure and a high frequency hearing loss, of March 1998.  The Veteran was also noted to need future dental care.  The Veteran reported recurrent back pain on his Report of Medical History that the examiner noted to be occasional back pain with weight bearing on the left leg.   

The Veteran submitted his initial claim for VA disability compensation in September 1998.  The issues included, inter alia, right hernia condition, high blood pressure, kidney stones, tinea pedis, back condition (citing to November 1989 STR entry), and right and left ankle (citing to STR entries).  The Veteran submitted the results of a bone scan of the pelvis and lower extremities from William Beaumont Army Medical Center (WBAMC) dated in August 1998.  The report said it was a mildly abnormal study with a stress reaction in the left ankle.  

The Veteran was afforded a VA examination in January 1999.  The examiner referenced the bone scan report.  The examiner noted four instances of kidney stones in service.  He also noted the Veteran's report of hernia repair with no symptoms at the time of the examination.  The Veteran also related he had had tinea pedis since September 1993 and had been prescribed ointments and creams.  He did not have any problems at the time of the examination.  The Veteran also related having low back pain since 1986.  He related it to his left hip fracture.  The Veteran reported having some pain in his right ankle but none at the time of the examination.  The examiner said his examination of the range of motion of the upper extremities, feet and knees was within normal limits.  An x-ray of the lumbosacral spine was said to be within normal limits as was an x-ray of the right ankle.  

The pertinent diagnoses were status post kidney stones, status post right abdominal hernia repair, hypertension and tinea pedis.  The examiner said that a lower back and right ankle condition was not found.  

The Veteran was granted service connection for hypertension, with a 10 percent rating, and status post right abdominal hernia repair and status post kidney stones, both with a noncompensable rating by way of a rating decision dated in April 1999.  The Veteran was denied service connection for a right ankle and lower back condition.  The basis for the denial of the latter two issues was the absence of a current disability.  The left ankle was not specifically addressed by the RO.  

Notice of the rating action was provided in May 1999.  The Veteran did not perfect an appeal of any aspect of the rating decision.  

The Veteran submitted a claim seeking an increased rating for his hypertension as well as service connection for an unspecified back condition as secondary to his service-connected left hip disability in December 2001.

The Veteran submitted treatment records from WBAMC from October 1996 to June 1999 in December 2001.  The records noted two instances of treatment of low back pain in May 1999.  The Veteran was initially seen after complaining of back pain after playing tennis over the weekend.  The Veteran's history of a left hip injury and associated problems was noted.  The examiner concluded that the Veteran had low back pain from overuse and prior injuries.  The Board notes that the Veteran's blood pressure was noted to be 123/61.  He was seen two days later with complaints of pain in the lower back and coccyx region.  An x-ray of the coccyx was negative.  The Board notes that the Veteran had multiple blood pressure readings for the period from August 1998 to June 1999.  He did not have any readings with a diastolic pressure over 110 or a systolic pressure over 200.  

The Veteran also submitted treatment records from Scott Air Force Base (AFB) where he was seen as a retiree.  The entries covered a period from May 2000 to July 2001.  He underwent physical therapy and evaluations for his left hip.  Numerous blood pressure readings were recorded during the period with no diastolic pressure over 110 or a systolic pressure over 200.

The Veteran submitted a new claim that was received on June 2, 2002.  He was seeking entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 as well as service connection for a bulging disc.  The date of the claim was May 29, 2002, and the Veteran was scheduled to have surgery to repair his bulging disc.  He sought the convalescence rating based on the upcoming surgery.  He also said that his hypertension had increased and he was taking additional medications for control.

VA records for the period from December 2001 to April 2002 show that the Veteran was evaluated on a physical therapy consult in December 2001.  An x-ray of the pelvis from June 7, 2001, was noted to show fractures of the left iliac bone and ischium with disruption of the left acetabulum and mild widening of the left sacroiliac joint.  A computed tomography (CT) scan of June 18, 2001, showed an old avulsion fracture along the proximal medial femoral head without evidence of acute fractures or dislocations, a small spur along the inferior aspect of the acetabulum with normal joint space, and mild narrowing of the left sacroiliac joint.  The remaining entries noted complaints of left hip pain that radiated into the left leg.

The RO acknowledged the Veteran's claim with a notice letter dated in July 2002.  The letter noted that the Veteran submitted a reopened claim for a back condition.

The Veteran submitted records from Saint Louis University (SLU) Care for the period from April 2002 to September 2002.  The primary caregiver was K. Smith. M.D.  Dr. Smith wrote in an April 2002 entry that the Veteran had a four-month history of back pain and sciatica.  He also noted the Veteran's history of a crushed pelvis some 15 years earlier.  He said the Veteran did not have any real sciatica until four months ago.  He also said the Veteran said he knew of no injury that brought on the left sciatica.  Dr. Smith noted that magnetic resonance imaging (MRI) results showed a herniated disc at L4-L5 at the midline and to the left.  No surgery was planned at that time.

The Veteran underwent a microdiscectomy, foraminotomy, and partial hemilaminectomy of L5-S1 on the left on May 29, 2002.  The operative report said that the indication for the surgery was intractable pain.  In a letter dated in September 2002, Dr. Smith noted the history of the Veteran being seen for complaints of low back pain and left sciatica and being unaware of any injury that brought on the symptoms.  He again referenced the Veteran's accident in service.  He noted that surgery was done in May 2002.  Dr. Smith said that the herniated disk with migration rostrally at L5-S1 on the left and midline could have causally been related to the Veteran's crushed pelvis and hip fracture.  He added that the sciatica supposedly began years later.

The Veteran was afforded a VA examination in August 2002.  The examination was limited to evaluating the Veteran's service-connected left hip and right fifth finger disabilities and his hypertension.  The right fifth finger issue is not on appeal and those results will not be included.  The Veteran was noted to be on medication for his hypertension.  His blood pressure was 120/80.  The Veteran said that his medication made him drowsy.  The Veteran related complaints regarding his left hip.  He also said that he had some back pain.  The examiner noted that the Veteran had surgery for a herniated disc in May 2002.  The Veteran did not inform the examiner of any injury that preceded the need for surgery.  

The examiner provided findings of the ranges of motion for the Veteran's left hip and lower back.  He said the Veteran could bend over and touch his toes with some pain and could side bend to 30 degrees bilaterally and extend to 20 degrees.  X-rays of the lumbosacral spine were interpreted to be within normal limits.  The pertinent diagnoses were hypertension and status post left hip fracture that appeared to be stable without restriction in range of motion and low back pain.

The Veteran submitted a statement in September 2002.  He said that Dr. Smith had said the disc herniation could be causally related to his service-connected left hip fracture.  He wanted service connection for his herniated disc as secondary to his service-connected left hip disability.  He repeated his assertion that he should receive benefits under 38 C.F.R. § 4.30 for his surgery.

The RO denied the Veteran's claim for a rating under 38 C.F.R. § 4.30 in September 2002.  The basis for the denial was that the Veteran was not service-connected for the condition that required surgery.

The Veteran disagreed with the denial of a temporary total rating in October 2002.  He repeated his desire for secondary service connection for his herniated disc.

The Veteran submitted additional evidence and treatment records from several sources.  Included were treatment records from Scott AFB for the period from December 2000 to June 2002.  The Veteran was seen on several occasions with complaints of left sciatica in February 2002.  He reported having the pain for two weeks with no trauma involved.  A March 2002 entry noted that an MRI showed evidence of herniated disc at L5-S1.  The Veteran's many blood pressure readings were as before, no diastolic pressure over 110 or a systolic pressure over 200.

VA records for the period from October 2001 to October 2002 show the Veteran was seen on January 31, 2002, with complaints of muscle spasms down the posterior aspect of the left leg.  The same complaint was noted on February 6, 2002.  It was also noted that the Veteran was seeking an outside orthopedic consult.  The Veteran was seen again in April 2002 after he had been diagnosed with a herniated disc.  An October 2002 entry noted the Veteran's surgery in May 2002 and continued complaints of back pain.  The records also include the results from laboratory tests conducted in October 2001.  There was no evidence of any abnormality involving the Veteran's blood urea nitrogen (BUN), creatinine or albumin values.  

The other evidence submitted included a form used by the Veteran to claim federal employee benefits due to an injury at work.  The form was dated in December 2002.  The form, and the Veteran's accompanying statement, indicated that he was moving several filing cabinets at his federal job on January 25, 2002.  He felt that he strained himself at the time but did not seek medical attention until January 31, 2002.  He then continued to develop symptoms and was diagnosed with a herniated disc and had surgery in May 2002.  

The Veteran was afforded a VA examination in February 2003.  The examiner noted that the purpose of the examination was to determine if the Veteran's claimed back disorder, herniated disc, was secondary to the service-connected left hip disability.  The examiner noted that he had reviewed the claims folder to include the STRs and all of the later associated treatment records and had taken a history from the Veteran.  

The examiner reviewed the history of the Veteran's injury to his pelvis and left hip in service.  He noted the January 1987 entry that reported the Veteran as asymptomatic and that the Veteran was cleared for full duty.  He noted the reports of low back pain from May 1999.  The examiner referred to a VA MRI of the hips from January 2002 (this was referenced by the VA examiner in August 2002) and that it was reported as normal but showed an old fracture of the pelvis on the left.  The examiner further noted the Veteran's report of injuring his back at work in January 2002.  He cited to the April 2002 note from Dr. Smith and the May 2002 operative report.  The results of the VA examination of August 2002 were also reviewed.  The examiner said he had reviewed the x-ray of the lumbosacral spine from August 2002.  He said the x-ray showed no disc space narrowing.  He did say there was a widening of the interlaminar space between L5 and S1 as a result of a prior hemilaminectomy of L5 on the left from the May 2002 surgery.  

The examiner also referred to VA x-rays from June 2001 and said that they showed a well healed central acetabular fracture of the left hip, with a normal weight bearing joint space of the left hip and no evidence of degenerative arthritis, no subchondral sclerosis, no bone spurs, and no joint space widening.  The examiner said there was evidence of a slight widening of the left sacroiliac joint.

The examiner said he tried to determine the Veteran's degree of low back pain prior to the onset of sciatica in January 2002.  He said the Veteran reported that, prior to January 2002, he would have occasional low back pain with bending and long periods of standing.  If he would take a hike extending for 6 or 7 hours with a 60-pound backpack, he would notice some low backache.  The Veteran reported the symptoms definitely changed in January 2002.  He had severe low back pain that radiated down his left leg to the left foot.  He said the surgery by Dr. Smith relieved the severe pain.  

The Veteran reported current occasional numbness and tingling in his left leg, once or twice a week.  There was no specific precipitating factor.  The Veteran also continued to experience symptoms related to his left hip that remain unchanged from before the back surgery.  The examiner said the Veteran reported that there were no flare-ups of symptoms such that the Veteran had to restrict his activities.  

The examiner reported the results of a physical examination of the hips and lumbar spine.  He provided diagnoses of fracture of the left pelvis, central acetabular fracture of the left hip, left sacroiliac sprain, secondary to pelvic fracture, and lumbar laminectomy, left lumbar L5-S1.  

The examiner stated that the Veteran's pelvic fracture caused the central acetabular facture and an injury to the left sacroiliac joint.  He said the latter injury was evidenced by the widening of the left sacroiliac joint.  He said the central acetabular fracture of the left hip had healed with no evidence of degenerative arthritis.  He said there was a slight decrease in internal and external rotation as noted on his examination.  

The examiner opined that it was more likely than not that any symptoms regarding the low back were secondary to the sacroiliac injury that the Veteran sustained at the time of his accident in service and pelvic fracture.  He added that symptoms of increased low back pain and left sciatica occurred in January 2002 and were unrelated to the left pelvic fracture.  He said the symptoms regarding the left sciatic and low back were treated successfully for herniated intervertebral disc at L5-S1.

The examiner concluded by saying that he had stated the above relationship between any degree of low back pain that the Veteran may have had prior to January 2002 as being secondary to sacroiliac injury at the time of the pelvic fracture.  He repeated his opinion that the herniated disc sustained in January 2002 was not related to the pelvic fracture.  

The RO issued a rating decision in April 2003.  The RO denied service connection for herniated disc of the lumbar spine status post laminectomy.  The RO relied on the VA examination report of February 2003 as the primary basis for the denial.  The Board notes that the RO said that the issue remained denied; however, there is no prior adjudication of this issue.  The September 2002 rating decision denied service connection for a temporary total rating, related to the back surgery, because the disability was not service connected.  However, the issue itself was not raised until the Veteran's submission of June 2002 and was never previously denied.

The RO granted service connection for left sacroiliac sprain and assigned a 10 percent rating.  The Board finds that this represents a grant of service connection for the Veteran's reopened claim for a low back disability.  

Notice of the rating action was provided in April 2003.

The Veteran was issued a statement of the case in regard to the denial of a temporary total rating under 38 C.F.R. § 4.30 in May 2003.  

The Veteran submitted additional medical evidence in support of his claim regarding his herniated disc in July 2003.  The evidence was a treatment note from Scott AFB, dated in April 2003.  The entry noted the Veteran complained of sharp, shooting pains in the left leg down to his foot.  The entry noted that there was neurologic loss on the left leg.  The assessment was sciatica.

The Veteran submitted a letter from Dr. Smith, dated in July 2003.  Dr. Smith noted that the Veteran continued to complain of left pelvic pain, left sciatica radiating down to the left leg with low back pain on certain movements.  Dr. Smith recommended reasonable work accommodations for what he described as the Veteran's permanent disability related to his left crushed pelvis of 17 years ago.

The RO again denied service connection for the herniated disc as secondary to service connected left hip disability in September 2003.

The Veteran did not appeal his prior denial for a temporary total disability rating.  He submitted a new claim in October 2003.  He noted the previous denial of September 2002.  He cited to his recent grant of service connection for left sacroiliac sprain and said that his surgery of May 2002 was related to a service-connected disability.  He asked that his claim be reconsidered.  

The Veteran submitted duplicate evidence in support of his new claim for a temporary total rating.  The RO considered the evidence in conjunction with the Veteran's claim for service connection for his herniated disc as secondary to his service-connected left hip.  The RO confirmed denial of service connection for the herniated disc by way of a rating decision dated in April 2004.

The Veteran submitted his NOD with the denial of service connection for his herniated disc in May 2004.  The Veteran was issued a statement of the case (SOC) for the issue in August 2004.

VA treatment records for the period from October 2002 to July 2004 were received.  The Veteran was followed for monitoring of his hypertension and for complaints of left hip and sciatic nerve pain.  There was almost a two-year gap from December 2002 to June 2004 as the Veteran received medical care elsewhere.  A primary clinic entry from June 2004 assessed the Veteran with lumbar radiculopathy and depression with pain.  He was noted to be followed for neurology and his sciatica at SLU.  The Veteran was seen on July 8, 2004, for complaints of pain of the left ear lobe for two days.  The Veteran said he was seen at Scott AFB for the complaint and was given Keflex.  The examiner reported that the helix was erythematous and slightly warm, with a tender nodule just behind the helix.  There was slight edema of the parotid area.  The assessment was cellulitis versus infected sebaceous cyst of the left outer ear.  The Keflex was discontinued and a different medication prescribed along with instructions to use warm soaks.  The records include laboratory results from November 2002 that showed no abnormality in the BUN, creatinine or albumin values.

The Veteran submitted a claim seeking an increased rating for his service-connected left hip and sacrioiliac disabilities in July 2004.  

The Veteran was afforded a VA examination to assess a claim for increased rating for his left sacroiliac joint sprain and left hip disability in September 2004.  The examiner noted the Veteran's history of being injured in service.  The Veteran reported increasing pain of the last several years in his left hip as well as radiating to his sacroiliac distribution of his nerve.  The examiner said the Veteran described pain that radiated from the left hip through the sciatic nerve distribution.  The examiner reported the findings of his physical examination.  These included a finding that the Veteran had a normal range of motion for both ankles.  

The diagnoses included sacroiliac injury and weakness.  The examiner said there was significant pain palpated of the musculoskeletal system, particularly the left lumbar musculature.  There was pain distributed along the sciatic nerve from the left mid-buttock downward to just below the left later knee consistent with his service-connected sacroiliac injury.  The examiner also diagnosed fracture of the left acetabulum.  

The Veteran perfected his appeal of the denial of service connection for his herniated disc in October 2004.  At that time he submitted a letter from J. R. Van Ryn, M.D., dated in August 2004.  Dr. Van Ryn had treated the Veteran while the physician was on active duty with the Air Force in the 1980s.  Dr. Van Ryn's practice was identified as Premier Care Orthopedics.  The letter was addressed to a physician at Scott AFB and assessed the Veteran's pelvic, left hip and back.  Dr. Van Ryn noted the Veteran's injury in service.  He said the Veteran was able to get back to ambulation with some permanent tightness in the hip and some permanent ache about the hemipelvis.  He said the Veteran also noted that he was shorter.  He said the Veteran maintained his exercise program and continued his ambulatory status until about two years ago.  He said the Veteran began having intense back pain followed by pain down the left more than right leg.  He said this was eventually diagnosed as sciatica and the Veteran underwent a L5-S1 discectomy by Dr. Smith.  He said this decreased the Veteran's back significantly but the pain never went away.  He said the Veteran had some fairly intense back pain intermittently since then with flare-ups.  

Dr. Van Ryn noted that the Veteran had done physical therapy but wondered what he could do.  He said the Veteran had pain posteriorly in the back and pain that radiated down the left leg to the foot.  He also had pain in the right leg to the mid-calf.  The pain was not associated with numbness or paresthesias.  He added that the Veteran also had some ache in the ankle as well.  He noted that the Veteran had several other issues to include anxiety because of the pain and trouble sleeping because of the pain and depression because of the pain.  

On physical examination Dr. Van Ryn noted that the Veteran's left leg was 1.5-centimeters (cm) shorter than the right.  He presented other findings in regard to the Veteran's left hip.  He provided diagnoses of traumatic acetabular fracture with bi-column involvement which now started to progress into some osteoarthritis.  He said that, over the years, the Veteran had had significant problems with loss of range of motion from the injury and loss of leg length and a limp.  He also provided a diagnosis of status post left degenerative disc with herniation.  He stated that he felt this was service connected because of the long period of time the Veteran had leg length abnormality and restriction of hip range of motion.  This had put additional stresses on the lumbosacral spine, resulting in L5-S1 degenerative disc disease (DDD).  He noted he was going to refer the Veteran to another physician in the practice for further evaluation.  Finally, he said the Veteran had left trochanteric bursitis that he thought was related to the original injury but will be improved by physical therapy.

Dr. Van Ryn concluded by saying that he felt that all three diagnoses were caused by the Veteran's accident in service.  He said they should be considered service-connected medical problems.

VA treatment records for the period from September 2004 to October 2004 reflect that the Veteran was seen for psychiatric evaluation.  An entry from October 12, 2004, noted the Veteran had a history of hypertension, hip arthralgia, and lumbar radiculopathy.  The Veteran was said to complain of new onset depression after his accident in service.  The Veteran complained of problems sleeping and being awakened multiple times due to pain.  The Veteran was given an Axis I diagnosis of depression due to general medical condition.  The above medical conditions were listed on Axis III, along with HC although this abbreviation was not further described.  An addendum from October 13, 2004, noted that the Veteran had no history of depression prior to his accident.  He had had symptoms consistent with depression since the accident.  

The Veteran submitted a claim for several additional issues in October 2004.  In essence, the issues were taken from comments/findings in Dr. Van Ryn's letter of August 2004 and listed as separate items.  The new issues included ache in the ankle, anxiety because of pain, depression because of pain, trouble sleeping because of pain and shortened left leg by 3.5-cm.  He also said he had sciatica from the L5-S1 discectomy.  The other items listed were symptoms associated with his back and/or his left hip.  

The Veteran was afforded a VA psychiatric examination in November 2004.  The examiner noted the Veteran's history of being injured in service.  The examiner related the Veteran's service-connected disabilities and that the Veteran was being evaluated for depression as secondary to pain and sleep problems.  The examiner noted the VA outpatient entry of October 2004 and the diagnosis of depression related to general medical condition.  The examiner noted that the Veteran described having anxiety all of his life and it intensified after the death of his parents in 1989.  The examiner also said the Veteran appeared to have mild depression associated with pain.  He said that he believed that it was more likely than not that most of the Veteran's problems were not related to his injury or caused by service.

The examiner provided Axis I diagnoses of generalized anxiety disorder and depressive disorder secondary to a medical condition.  He also gave a Global Assessment of Functioning (GAF) score of 55.  He added that, if only the depression secondary to the Veteran's medical condition was considered, the GAF score would be 65.

The Veteran was also afforded a VA orthopedic examination to assess the Veteran's left hip disability, as well as left sciatic nerve damage, shortness of the left leg, and a left ankle condition in November 2004.  The examiner noted that he had reviewed the claims folder and that he had conducted the examination of February 2003.  The examiner reviewed the Veteran's contentions to include that the left hip disability had worsened.  The Veteran also was seeking service connection for left sciatic nerve damage that was secondary or aggravated by his service-connected left sacroiliac sprain and/or left acetabular fracture.  The Veteran was also claiming a left ankle condition as secondary to antalgic gait secondary to sciatic nerve damage and the service-connected sacroiliac sprain and left acetabular fracture.

The examiner provided a history of the Veteran's injuries in service and recovery as documented in the STRs.  He referred to the 1999 back pain entries.  He also noted the January 2002 back injury that resulted in the back surgery of May 2002.  He noted that the Veteran had been denied service connection for status post laminectomy.  The examiner noted his determination in February 2003 that x-rays demonstrated a widening of the left sacroiliac joint.  

The examiner provided a detailed review of the August 2004 report from Dr. Van Ryn.  He noted the leg length discrepancy of 1.5-cm.  He also related the findings from Dr. Van Ryn's physical examination.  The examiner also listed the conclusions and opinion from Dr. Van Ryn as to his determination of an association between the Veteran's left hip and herniated disc disabilities being service connected.  

In regard to the left ankle the Veteran said he began having pain in about 1990.  The examiner noted this was approximately 4 years after the initial injury.  The Veteran pointed to his medial malleolus as the area of pain.  The Veteran attributed the pain to the shortening of his left leg and his abnormal gait.  The Veteran received no treatment for his left ankle pain but did wear a left cup in his shoe that he showed to the examiner.  The Veteran said he had increased left ankle pain after walking a block.  He denied swelling or locking the ankle.  He said his walking distance was limited by complaints of hip pain and residuals of lumbar disc surgery rather than the ankle symptoms.  

The examiner noted that the Veteran was able to "walk quite quickly and briskly down the hall into the examining room with no evidence of pain or restrictions during gait."  He said the Veteran did not use a cane or crutches.  The examiner said that the Veteran did have a slight limp favoring the left leg.  He noted that he measured both legs and that there was a 1.0-cm discrepancy with the left leg being shorter.  The examiner provided results relating to examination of the left hip and lumbar spine.

He also said the Veteran had no pain on motion, soft tissue swelling or localized tenderness of the ankles.  He said the Veteran had dorsiflexion of 15 degrees and plantar flexion to 40 degrees for both ankles.  This was without pain.  He said that dorsiflexion and plantar flexion was of normal strength.  He noted that x-rays of the left ankle had been ordered.  His diagnoses were fractured left pelvis, fractured left acetabulum, left sacroiliac sprain as secondary to pelvic fracture, and lumbar laminectomy of left L5-S1.  

The examiner provided several opinions.  The left hip opinion is not related as the issue is being remanded.  The examiner stated that the Veteran's herniated intervertebral disc at L5-S1 on the left (left sciatica) was not due to a service-connected disability.  He said the left sciatica was due to the herniated disc that was brought on by the injury in January 2002.  He said that residuals of the S1 nerve root irritation (damage) caused by the herniated disc are observed in his examination.  The examiner said the residuals were due to the surgery and back injury itself to the L5-S1 disc.  He said the leg length discrepancy of only 1.0-cm was not, in his opinion, of the magnitude to aggravate the low back.  

The examiner concluded by saying it was his opinion that problems involving the S1 nerve root (left sciatica) were mildly aggravated by the Veteran's service-connected left sacroiliac sprain and not the acetabular fracture.  He said he found no objective evidence of pathology associated with the left ankle.  He said he would comment further after review of the x-rays.  The examiner said that the Veteran's 1.0-cm leg length discrepancy was the result of the service-connected left pelvic fracture; however, the discrepancy was not of a magnitude to cause back pain.  He said it can contribute to a mild limp and that is what he observed from the Veteran.

The examiner provided a written addendum to his report after reviewing x-rays of the left ankle.  The x-rays showed no acute abnormality but there was a minimal peri-articular spur formation anteriorly.  The examiner said that he agreed with the radiologist's interpretation.  He also said the anterior left ankle spur formation had no bearing on the Veteran's complaints and was not indicative of any service-related pathology.  

The Veteran submitted a new claim seeking entitlement to service connection for a disability of the left ear lobe in November 2004.  He reported that he was treated at Scott AFB in July 2004 where the doctor told him "it" was either benign or malignant.  He said he was given a shot and the doctor cut his left ear out and sent it to the laboratory.  The doctor said it could be cancer.  The Veteran said the pain was so bad he sought treatment at Scott.  He sought treatment from VA after two days and then went back to Scott.

The Veteran said the chief of otolaryngology at Scott is the doctor that cut on his ear and sent the sample off to a laboratory.  The Veteran said this was caused by sun exposure from the time he was stationed on Marcus Island in 1987.  He said the doctor told him that "mailicus" skin disease happened in service when he was on Marcus Island.  

The Veteran also submitted notice in January 2005 of having another kidney stone the night before.  He said he had five instances of kidney stones in service and two since service.  He said the pain was severe with his latest stone.   

Associated with the claims folder was a VA psychiatry outpatient entry from December 2004.  The entry noted that the diagnosis treated for the visit was mood disorder, depression, due to medical condition (pain).  

The Veteran was issued a supplemental statement of the case (SSOC) in regard to his claim for service connection for the herniated disc in February 2005.  Of note, the evidence considered included the August 2004 letter from Dr. Van Ryn.

The Veteran requested that VA obtain his treatment records from Scott AFB for the period from July 2004.  The RO obtained records for the period from January 2004 to January 2005.  The records show the Veteran was seen on July 6, 2004, for complaints of left ear pain.  The initial assessment was ear cellulitis.  The final assessment was infective otitis externa, unspecified.  The Veteran was prescribed Keflex and Vicodin.  He was seen again on July 11, 2004, for what was diagnosed as an ear abscess.  The abscess was drained.  An entry from July 12, 2004, and written by the physician referred to by the Veteran in his claim, noted that the Veteran had a circular lesion of about 5-millimeters (mm) in the left superior helix.  The Veteran was seen again on July 21, 2004, at which time the lesion was described as nontender, red, round, raised and soft.  The Veteran was seen again on July 27th for a biopsy of the lesion.  The Veteran returned for removal of his stitches on August 4th.  The Veteran's postoperative course was said to be unremarkable.  The sutures were removed and the wound was said to be well healed.  The physician noted that a definitive diagnosis of the lesion could not be made at the hospital and the slides of the lesion were sent to the Armed Forces Institute of Pathology (AFIP).  No final report had been received.  It was noted that the preliminary report made a reference to solar elastosis.  The physician noted that the Veteran was exposed to intense sunlight while stationed on Marcus Island for one year.  The Veteran was to be notified when the final report was received.

The Board notes that the records also contained the results of laboratory tests conducted in March 2004 and June 2004 that showed no abnormalities with the Veteran's BUN, creatinine and albumin levels.  Similar results were reported for the Veteran's albumin on tests from October 2004.

The Veteran was also evaluated for episodes of chest pain December 2004.  A cardiac work up was said to be normal.  There were no entries to reflect blood pressure readings of diastolic pressure over 110 or a systolic pressure over 200.  The Veteran was seen on January 3, 2005, for treatment related to a kidney stone.  This was confirmed by CT scan.  The Veteran was treated with intravenous infusion. 

The Veteran advised that he was moving to Texas in February 2005 and asked that his claims folder be transferred to the RO in Waco.

The Veteran submitted a claim seeking an increased rating for his service-connected tinea pedis in May 2005.  He listed increased ratings for other service-connected issues; however, those issues were already under development.

The Veteran was afforded a VA genitourinary (GU) examination in April 2005.  The Veteran's claims folder was not available for review.  The examiner noted a history from the Veteran of having kidney stones during service and the latest episode being in January 2005.  The Veteran said he underwent cystoscopy and retrieval of two stones at that time.  The examiner said that the Veteran denied lethargy, weakness, anorexia, weight loss or gain.  He reported that he had urinary frequency of 4-5 times during the day and 3 times at night.  He said he had occasional hesitancy.  He denied dysuria and incontinence.  The examiner listed what the Veteran related as to his latest episode of having cystoscopic retrieval of kidney stones on January 22, 2005.  

There were no other surgeries of the urinary tract.  There were no recurrent urinary tract infections.  There were episodes of renal colic as previously described.  The Veteran reported that no catheterization was needed and no dilations had been done or drainage procedures.  The Veteran was on a low calcium diet to avoid dairy and calcium supplement.  The Veteran did not use a diuretic and had not been prescribed any in the past.  The Veteran had experienced one invasive procedure in the past year.  The examiner noted the results of laboratory studies done.  The diagnosis was recurrent nephrolithiasis.  Laboratory studies done in association with the examination showed no abnormalities involving the BUN and creatinine levels.  The Veteran's albumin level was reported as high at 4.9 milligrams (mg)/deciliter (dl) with 4.8 being the upper range end. 

The Veteran was afforded a VA examination to assess his hypertension, tinea pedis and right abdominal hernia repair in June 2005.  The Veteran's claims folder was not available for review.  The Veteran reported being diagnosed with hypertension in service.  The Veteran took 40 milligrams of Lisinopril once a day.  He also reported that he underwent a myocardial perfusion study in December 2004 that was said to be normal.

In regard to his tinea pedis, the Veteran said he was diagnosed 10 years ago.  He said he had scaliness and dryness between the toes of both feet.  He was managed with antifungal cream.  He said this had been recurrent.  The Veteran said he used an over-the-counter spray about 3 times a week with good results.  He did not use any corticosteroid or immunosuppressive drug.  His medication was topical.  The condition was said to be intermittent but not progressive.  The Veteran described symptoms of itchiness.  The Veteran reported having a hernia repair in service.  He denied any recurrence and had no current complaints.

The examiner listed three blood pressure readings for the Veteran of 139/80, 147/86 and 138/74.  He said there was no evidence of arteriosclerotic complications of hypertension.  The examiner said there were no active skin lesions.  He said the feet showed mild dyshidrosis with minimal scaling in between the toes of both feet.  There was no ulceration.  The examiner said there was less than one percent involvement for each foot and there was no involvement of an exposed area.  He stated the total body involvement was less than two percent.  The examiner said there was an indistinguishable herniorraphy scar on the left with no abnormality noted.  He said there was no evidence of recurrence of inguinal hernia.  

The examiner's diagnoses were hypertension, controlled on medication.  Tinea pedis, intermittent, nonprogressive and post inguinal herniorraphy with no evidence of recurrence.

The Waco RO issued a rating decision that adjudicated 13 issues in October 2005.  The Veteran's rating for his status post kidney stones was increased to 10 percent, effective from January 13, 2005.  He was denied increased ratings for his status post left hip fracture and left sacroiliac sprain.  The Veteran was also denied a rating in excess of 10 percent for his hypertension and a compensable rating for his tinea pedis and right abdominal hernia repair.  The Veteran was also denied service connection for left sciatic nerve damage, bilateral ankle condition, sleep disturbance, depression and anxiety disorder, a left ear lobe skin condition, and a skin condition.  The Veteran was further denied entitlement to a temporary total disability rating for left sciatic nerve damage as secondary to service-connected left sacroiliac sprain or left acetabular fracture.  

The Board notes that the RO specifically denied service connection for sciatic nerve damage, concluding that the evidence of record did not establish a clinical diagnosis.  However, the RO included a hyphenated rating for the Veteran's service-connected left sacroiliac sprain.  See 38 C.F.R. § 4.27.  In this regard, the Veteran's left sacroiliac sprain was rated under Diagnostic Code 5236, based on a change in regulations used to evaluate disabilities of the spine.  38 C.F.R. § 4.71a.  In addition, the RO included Diagnostic Code 8720 as applicable to the left sacroiliac sprain disability.  The Board notes that Diagnostic Code 8520 pertains to disabilities involving paralysis, complete or incomplete, of the sciatic nerve.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8720 relates to disabilities of the sciatic nerve that are characterized as neuralgia.  Id.  

The Veteran submitted a NOD in October 2005.  The NOD addressed all 13 issues adjudicated in the rating decision of October 2005.  Although the Veteran initially listed 12 issues on his cover page, he later addressed the rating for his right abdominal hernia repair in the body of the NOD.  He provided comments for each issue.  In regard to his rating for his kidney stones, it appears the Veteran believed he had not received an increase in his rating.  He said he had had 7 episodes over the years and two surgeries.  As to his hypertension, the Veteran said he was taking more medication than before.  He stated that, without his medication, his blood pressure would have diagnostic readings predominantly more than 110 and systolic readings predominantly more than 200.  He said he had no current problems with his tinea pedis other than getting all of types of sized marks on his skin.  The Veteran also said that he had no current problems with his right abdominal hernia repair.

He repeated his assertion that his left sciatic nerve damage was secondary to his left sacroiliac sprain.  He disagreed with the denial of the temporary total rating.  The Veteran said that his left ankle was getting weaker every day due to his left leg being shorter.  The Veteran pointed to his many previous statements of how his pain and muscle spasms caused him to have problems sleeping.  He also said that his depression and anxiety were secondary to his left sacroiliac sprain and nerve damage.  As to his left ear lobe, the Veteran recounted the medical treatment received and that he was told it might be cancer due to sun exposure in service.  The Veteran did not further identify any current problems with the left ear lobe or the lesion that was treated and did not point to any evidence to show that it was determined to be cancer.  Finally, as to his separately claimed skin disorder, he said that he had melanois hyperpigmentos [sic] under his entire neck.  He said that he wore a turtle neck all of the time.  He said his VA examination only evaluated his feet.  He said he was told this condition was also due to his sun exposure in service.

The Veteran submitted medical records from several sources, many of which were duplicative of records in the claims folder.  Of note is an entry from SLU for a GU visit on January 18, 2005.  The entry noted the Veteran was recently at Scott AFB for treatment of a right uretal stone.  The plan was to provide the Veteran with a cystoscopy and retrograde pyelogram.  The Veteran underwent both procedures as per an operative report dated January 20, 2005.  It was noted that an outside CT scan had indicated the possible presence of a 1 to 2-mm mid-uretal stone.  The report stated there was no evidence of a right uretal stone.  There was a small calcification in the bladder.   

The Veteran's disability rating for status post kidney ratings was increased to 30 percent, effective from January 6, 2005, by way of a rating decision dated in January 2006.  The increase was based on the RO's review of the evidence submitted by the Veteran with his NOD of October 2005.  

The Veteran was issued a SOC for the 13 decisions decided in the rating decision of October 2005, and as addressed by the Veteran's NOD, in January 2006.  He was also issued a SSOC relating to the denial of service connection for the herniated disc, also in January 2006.

The Veteran submitted a statement in response to the SOC and SSOC in March 2006.  In regard to the SSOC he complained that it did not address the August 2004 letter from Dr. Van Ryn.  However, the SSOC of February 2005 considered the letter evidence.  The Veteran also reported receiving additional treatment at WBAMC and asked that the records be obtained.  He included several treatment entries from that facility.  These entries were included in a later submission, along with more records and are discussed below.  He also provided additional comments in regard to several of the issues pending appeal as well as raising new issues for consideration.  

The Veteran submitted additional evidence and argument in June 2006.  He reported that he had been evaluated for his skin condition involving his feet and neck at WBAMC.  He said he was given several creams to apply to his feet.  The Veteran said he was told his condition was called "poikiloderma of Civatte" and that this was a chronic condition caused by sun damage.  The Veteran said this happened in 1987.  The Veteran said he was also given hydrocortisone to use on his neck.  

The Veteran submitted a copy of a letter he received from Dr. Van Ryn that was dated in May 2006.  Dr. Van Ryn said this was an update of the Veteran's medical condition since his letter of May 30, 2004 [sic].  He said the Veteran had experienced progressive problems in his left leg and low back area.  The Veteran had received a recent course of epidural steroid injections and this exacerbated the Veteran's hypertension.  He said the Veteran was no longer a candidate for such treatment.  Dr. Van Ryn said the Veteran continued to have daily pain, rest pain, night pain, low back area especially on the left and down the left leg and muscle spasm that went into the ankles.  

Dr. Van Ryn stated the Veteran's diagnoses were status post acetabular fracture, service connected 20 years ago.  He said this left the Veteran was a short leg and abnormal mechanics.  This then caused DDD.  He said the Veteran was symptomatic from both of these two problems.  He also stated that he believed the Veteran's DDD was directly caused by his traumatic acetabular fracture.  Dr. Van Ryn added an analysis of the Veteran's ability to work and the limitations imposed by his orthopedic conditions.  (The Board notes this letter was submitted to the Social Security Administration (SSA) in support of the Veteran's claim for SSA disability benefits and is included in the SSA records in the claims folder).

The Veteran also submitted records from WBAMC for the period from November 2005 to May 2006.  He had continued seeking medical care from this facility upon his moving back to Texas in 2005.  The records document several instances of epidural injections for treatment of complaints of pain from February to May 2006.  The Veteran was also seen for complaints of scale on the sole of the left foot with pinpoint erythematous lesions and hyperpigment of the neck and three small flat brown macules over the forearms on April 19, 2006.  The assessment was most likely dyshidrotic eczema of the foot.  A telederm consult was to be conducted.  The hyperpigmentation of the neck was said to be chronic and the spots on the arms were said to be seborrheic dermatitis.  The same entry noted the Veteran to have essential hypertension, benign, in good control.  

In addition to the skin-related findings, the entry reviewed the results of an abdominal ultrasound that evaluated the Veteran's gall bladder and for a possible kidney stone.  The ultrasound report said the right kidney was normal in size but that there was a "small tiny" echogenic middle calyx with shadowing that was suggestive of a small stone.  There was no hydronephrosis.  An entry from April 21, 2006, was described as a telederm consultation.  Photographs of the Veteran's feet and neck were taken and transmitted.

In light of Dr. Van Ryn's statement that the Veteran's hypertension was exacerbated by the epidural injections, a review of all blood pressure readings was conducted.  The treatment entries noted the Veteran's hypertension to be in good control and the highest reading in the records was from February 17, 2006, with a reading of 138/97.  

The Veteran also submitted VA treatment records for the period from March 2005 to April 2006.  There was an entry from March 20, 2006, that noted removal of a comedome from the Veteran's back.  The entry also noted the examiner had reviewed a sonogram from WBAMC with evidence of a possible kidney stone.  An entry from May 22, 2006, noted that the Veteran's blood pressure was elevated due to pain with a reading of 140/90.

Evidence of record reflects that the Veteran underwent left hip arthroplasty in October 2006.  The surgery was performed by Dr. Van Ryn in Missouri.  A report of Contact, dated July 6, 2007, noted that the Veteran had relocated to Illinois and he asked that his claims folder be transferred to the RO in Chicago.  

The Board notes that the Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  He submitted a VA outpatient psychiatric clinic entry, dated in May 2007, in support of that claim.  The entry noted that the Veteran had a history of depression related to medical illness.  

The Veteran was afforded a VA general medical examination in October 2007.  Several issues were reviewed; however, the discussion of the examination results is limited to his hypertension and status post kidney stone disabilities.  The Veteran's claims folder was not available for review.  In regard to kidney stones, the Veteran reported a total of 7 episodes over the years.  Some of these required basket retrieval of the stones with a cystoscope under anesthesia.  The Veteran had never had a frank urethral lithotomy or open incision to approach the stones.  There was no history of acute or chronic renal disease.  The Veteran had had several urinary tract infections in the remote past but none in the last six months.  The examiner said the Veteran did not have a history of GU malignancy, hematuria, urethral strictures requiring dilation, self catheterization or any catheterization apart from that for when he passed his stones.

The Veteran's hypertension was well controlled and he was followed by a private physician for treatment.  The examiner did note that the Veteran had been evaluated and found to have coronary artery disease (CAD).  He said the Veteran had undergone bypass surgery.  The examiner provided three blood pressure readings for the Veteran of 122/82, 124/86 and 125/85.  The examiner concluded that the Veteran's hypertension was well controlled by his medication.  He also said that the Veteran had not had subsequent renal stones since his prior episodes and no acute or chronic renal disease.  

The Veteran submitted a claim for service connection for CAD that was received in September 2007.  He included medical records from Cardiology Consultants, for the period from July 2007 to September 2007, in support of his claim.  The records note that the Veteran had undergone a stress test and the results were indicative of ischemia.  He was evaluated for a catheterization procedures with his blood pressure recorded as 120/80.  The Veteran had his catheterization on July 13, 2007, and was found to have three-vessel CAD.  His blood pressure at that time was 139/85.  The last entry was a postoperative record from September 2007.  The Veteran reported that he was depressed.  The Veteran's blood pressure was noted as 124/80.  He was prescribed Zoloft for the depression.

The Veteran submitted a claim for several additional issues in November 2007.  Included was a claim for service connection for numbness in his lower left leg as a residual from the stripping of his saphenous vein for use in his bypass surgery.  The Veteran also said he was seeking service connection for sleep apnea as he had been given a diagnosis.  

Associated with the claims folder is an inquiry from the Veteran to his congressional representative that was received in January 2008.  The Veteran was seeking assistance in learning the status of his pending claim.  The Veteran submitted medical record evidence from several sources with his inquiry.  Nearly all of the evidence was duplicative except for an operative report from St. Elizabeth's Hospital that related to the Veteran's bypass surgery in July 2007.  

The Veteran submitted additional medical evidence in support of his various claims in February 2008.  The Veteran was evaluated for sleep apnea in October 2007.  In his initial evaluation, the physician noted a history of kidney stones with the Veteran having had a cystoscopy in 2005.  There was no report of any current problems.  

The Veteran also submitted records from Premier Care Orthopedics for the period from August 2004 to September 2007.  The records documented evaluation and treatment for symptoms related to his left hip and lower back.  There were no findings of any problems associated with the Veteran's ankles.  The Veteran was noted to have a past history of swollen ankles in an entry from September 2004.  

The Veteran was afforded a VA PTSD examination in March 2008.  The examiner noted the Veteran gave a history of having PTSD since his accident in service in 1986.  The Veteran also reported that he had been unemployed for 19 months due to left hip replacement surgery and cardiac bypass surgery.  The Veteran described himself as depressed.  The Veteran said he believed he had PTSD because he would get anxious if he saw a truck with unsecured furniture and passengers in the back.  

After a thorough examination, the examiner said the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also said that the requisite criteria for major depression were not clearly in evidence.  He said that a diagnosis of dysthymia could be argued.  The examiner noted that, according to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-IV-Text revision (DSM-IV-R), a mood disorder, secondary to a physical condition was not technically defensible.  He said the rules require that the connection between the medical condition and the affective condition be physiological in character.  The examiner stated that the Veteran's symptoms were best accounted for by dysthymia and anxiety disorder, not otherwise specified (NOS) and both were secondary to the veteran's dissatisfaction with his life condition.   

The Veteran was afforded a VA general medical examination in March 2008.  The examiner had previously evaluated the Veteran by way of a general medical examination in October 2007.  The claims folder was reviewed for the current examination.  The examination focused on the Veteran's left hip, right fifth finger and complaint of erectile dysfunction although the examiner did provide findings in regard to the Veteran's claimed numbness in the left leg and kidney stones.  

The examiner noted that the Veteran complained of some patch areas of numbness in the left lower extremity on the medial aspect of the left thigh but more particularly the left calf.  He said this was to a lesser degree of the left lateral calf since his saphenous femoral vein harvest for his bypass surgery.  In regard to his kidney stones, the examiner stated that the Veteran had a total of seven incidents regard renal problems, some of which required basket retrieval with a cystoscope under an anesthetic.  The Veteran had not required a frank ureteral lithotomy or open approach to remove the stones.  The examiner said that, since the veteran's last rating he had had no recurrence of his ureteral or bladder stones.  There was no history of acute or chronic renal disease and the Veteran had had no urinary tract infections since his last rating or drainage procedures for urethral strictures.  The Veteran had not required catheterization and did not self-catheterize.  The examiner said the Veteran had no adverse implications from a GU standpoint.  

The Veteran was afforded a VA cardiology examination in regard to his CAD.  The examiner noted that she had reviewed the claims folder, to include the medical records associated with the claims folder.  She noted that the Veteran was diagnosed with hypertension in service.  The Veteran's blood pressure at the examination was 120/78.  There was no evidence of peripheral edema.  The examiner stated that the Veteran was diagnosed with hypertension in 1991 and it was adequately controlled on one agent.  She also provided an opinion that the Veteran's CAD was at least as likely as not a result of the Veteran's hypertension.   

VA records for the period from June 2005 to August 2008 were received in September 2008.  The records consisted of entries that were widely spaced by dates to include a duplicate of the May 2007 psychiatric outpatient entry.  A second psychiatric entry, dated in August 2008, recorded that the Veteran was being seen for a mood disorder, depression/anxiety, due to medical problems.  The records also included laboratory values for tests conducted in July 2008.  The Veteran's BUN and creatinine levels were noted to be within normal limits.

The Veteran provided an in-depth submission in March 2008.  The submission was primarily related to supporting a number of new issues not on appeal, although several issues on appeal were addressed.  The Veteran submitted comments on a number of issues along with medical record entries that he felt supported the benefit sought for the respective issue.  He included copies of his VA examinations from October 2007 and March 2008.  

In regard to his kidney stones, the Veteran submitted duplicate records relating to his kidney stone treatment from January 2005.  As to his hypertension, the Veteran provided general medical information about hypertension as well as duplicate STR entries and duplicate private and VA medical records documenting his treatment for hypertension.  The Veteran submitted a duplicate entry from an August 2004 entry relating to claimed skin disorders of the left ear lobe and neck and upper chest.  

The RO issued a rating decision that adjudicated 21 issues in September 2008.  The Veteran was granted a TDIU rating, effective from June 27, 2007.  He was also granted service connected for his CAD, effective from September 26, 2007.  Finally, of note, the Veteran was granted service connection for left leg numbness associated with saphenous vein harvesting for his bypass surgery.  

The RO wrote to the Veteran to provide him with notice on how several service-connected disabilities were rated in November 2008.  The letter was in keeping with the holding of a then applicable decision from the United States Court of Appeals for Veterans Claims (Court) case in Vazquez-Flores v. Peake, 22 Vet. App 37, 43 (2008) (Vazquez-Flores I).  The letter provided the rating criteria used to evaluate several of his service-connected disabilities that were issues on appeal.  Included in the letter was the current rating criteria for evaluating the Veteran's left sacroiliac sprain, left hip disability, hypertension, hernia repair and tinea pedis.  The letter further included the rating criteria for disabilities involving the sciatic nerve to include paralysis, neuritis or neuralgia.

The RO also wrote to the Veteran in April 2009.  In light of the grant of his TDIU rating, he was asked if he wanted to continue with his appeal.  The Veteran responded that same month that he wanted to continue with his appeal.  

The Veteran also submitted a request for a higher rating for his service-connected CAD in April 2009.  He said he had received recent treatment at a hospital.  He also said that wanted service connection for chronic depression as his treating psychiatrist had told him he was no longer employable due to his psychiatric condition and possibly will never be able to deal with the general public or socialize again.  

The Veteran submitted copies of private medical records from several sources with his submission of April 2009.  These included a letter from Dr. Van Ryn, dated in November 2008, wherein he said the Veteran's situation was pretty much unchanged.  He listed three diagnoses for the Veteran to include left leg sciatica and neuropathy, also complications from pelvic fracture and DDD.  He added that he believed the Veteran to be totally disabled and that this was a permanent condition.  The Veteran also submitted outpatient psychiatric treatment records for the period from July to December 2008.  The Veteran was diagnosed with major depression on several occasions; however, there was no opinion to relate the diagnosis to the Veteran's service or his service-connected disabilities.  The Veteran also submitted a copy of a letter from one of his physicians, K. G. Reinert, M.D., dated in November 2008.  The letter was written to a SSA administrative law judge to convey Dr. Reinert's opinion that the Veteran was totally disabled.

Records from the SSA were received on a compact disc (CD) in April 2009.  The records show that the Veteran had not been found to be totally disabled by the SSA.  His primary disability was listed as chronic ischemic heart disease with a secondary disability of mood/affective disorders.  

A review of the CD reflects that numerous medical records were compiled in consideration of the Veteran's SSA claim.  Duplicate VA and private records provided the majority of the evidence.  There were several SSA disability evaluations to include two evaluations by a psychologist, once in December 2007 and once in November 2008.  The reports did not address a nexus between the diagnosed major depression, in remission and anxiety disorder (December 2007), major depression, single episode, in partial remission (November 2008), and the Veteran's service or a service-connected disability.  Rather, the reports addressed the Veteran's ability to function in the workplace.  The November 2008 physical examination listed the Veteran's herniated disc surgery, past pelvic fractures, left hip replacement CAD, angina, bypass surgery and gait impairment as the diagnostic impressions.

The Veteran was issued a SSOC that addressed the additional evidence added to the record, to include the SSA records, in August 2009.  His service connection claims remained denied as were his claims for increased ratings.

The Veteran provided a response to the SSOC in September 2009.  He said he disagreed with the findings and wanted to continue his appeal.  He said he had either provided the necessary records or had them provided to VA.  


II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the above criteria for service connection, a disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  The regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310(b), was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, to include Allen.  See 38 C.F.R. § 3.310(b) (2011).  However, given the disposition of this issue, the change in regulation is of no consequence.  

Herniated Disc of the Lumbar Spine, Status Post Laminectomy

The Veteran's STRs document his injury to his pelvis and left hip as a result of his fall from the back of a moving pickup in 1986.  The STRs also document his recovery from that accident to including assignment to an isolated duty station for one year and continued active service for 12 years after the accident.  The Veteran had an episode of back pain after moving some boxes that was documented in his STRs in November 1989.

The Veteran was examined in conjunction with his initial claim in January 1999.  An x-ray of the lumbosacral spine was negative at that time.  No back condition was identified on examination.  His claim for service connection was denied in April 1999.

The Veteran sought to reopen his claim for service connection for a back condition in December 2001.  In June 2002 he submitted an additional claim to seek service connection for a herniated disc.  He submitted evidence of treatment for back pain at VA at the end of January 2002 and treatment at Scott AFB in February 2002.  Finally, the Veteran was evaluated by Dr. Smith at SLU and found to have a herniated disc in April 2002.  None of the cited treatment records contained a report from the Veteran of an injury to his back at work in January 2002.

The Veteran underwent surgery for his herniated disc in May 2002.  He has complained of residuals associated with that surgery since that time.  The residuals include back pain, limitation of motion and residual pain in his left leg that has been diagnosed as related to his left sciatic nerve.

The Veteran submitted a letter from Dr. Smith in September 2002.  Dr. Smith, who had not mentioned any intercurrent back injury in any of his reports before (or since), said that the Veteran's herniated disc "could have been" causally related to the Veteran's crushed pelvis and hip fracture.  However, he noted that sciatica supposedly began years later.

The Veteran was afforded a VA examination in February 2003.  The examiner had the benefit of a review of the claims folder at that time.  This included the Veteran's STRs, post-service medical records and VA examination reports as well as the evidence submitted by the Veteran that documented his intercurrent back injury in January 2002.  The examiner found that the Veteran's herniated disc was unrelated to any service-connected disability and was directly caused by the injury sustained in January 2002.  The same examiner did find evidence of a widening of the left sacroiliac joint.  He said the Veteran's pelvic injury in service caused the widening of the left sacroiliac joint.  

Service connection for the herniated disc was denied in April 2003.  The basis of the denial was the evidence of an intercurrent injury after service and the opinion by the VA examiner in February 2003.  

The Veteran submitted the August 2004 letter from Dr. Van Ryn in support of his claim.  Dr. Van Ryn provided a positive opinion that the Veteran's leg length discrepancy had caused an altered gait.  He also said that the Veteran's restricted hip motion put additional stress on the lumbosacral spine and that these factors caused L5-S1 DDD.  Unfortunately, Dr. Van Ryn did not address the intercurrent injury that is well documented in the records.  Thus, although his opinion is favorable, it is afforded less probative value in that he did not address the fact of the known injury in January 2002.

The same VA examiner evaluated the Veteran in November 2004.  He included a detailed review of Dr. Van Ryn's letter in the examination report.  He too noted the leg length discrepancy but said, at 1-cm, it was not of such magnitude to have caused the Veteran to suffer a herniated disc.  He again noted the January 2002 work-related injury and stated that the Veteran's herniated disc was not due to his now service-connected left sacroiliac strain or pelvic fracture.  He stated that the herniated disc was due to the injury of January 2002.  He cited to the imaging studies of record that supported his contention of no prior evidence of a herniated disc.  He also said that residuals of S1 nerve irritation (damage) caused by the herniated disc were observed on his examination.  He said that Dr. Smith made no mention of this nerve root irritation or the herniated disc being the result of or contributed to by the pelvic fracture.  Rather, the residuals were due to the surgery and injury itself.  The VA examiner did say that the Veteran's service-connected left sacroiliac sprain mildly aggravated the Veteran's S1 nerve root.  He said the Veteran's service-connected acetabular fracture did not.  

The Veteran submitted a second letter from Dr. Van Ryn, dated in May 2006.  He repeated his assertions that the Veteran's service-connected acetabular fracture left him with a short leg and abnormal mechanics and these factors caused DDD.  He stated that he believed the Veteran's DDD was directly caused by the Veteran's traumatic acetabular fracture.  The Board notes that Dr. Van Ryn again made no mention of the January 2002 injury.  Thus, his second opinion suffers from the same deficiency as his earlier opinion in not addressing such important evidence.

The Board notes that the Veteran has submitted numerous lay statements that he believes his herniated disc is directly related to either his service-connected left hip or left sacroiliac disabilities.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is not competent to provide lay evidence as to say that he suffered a herniated disc as a result of a service-connected disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The Board finds that the two VA examination opinions provide a more thorough review of the evidence and provide more reasoned conclusions as to why the Veteran's herniated disc is unrelated to any service-connected disability.  As stated, the VA examiner reviewed the claims folder and this contained the documentary evidence, as submitted by the Veteran, which showed a back injury at work.  The VA and Scott AFB treatment records, that were close in time to the injury of 2002, note treatment related directly to the injury and the follow-on by Dr. Smith beginning in April 2002 also documents that the Veteran's treatment was related to symptoms developed after his back injury in January 2002.  It is important to note that the Scott AFB and Dr. Smith's records indicate that the Veteran reported his increased symptoms as well as no known recent trauma despite the Veteran knowing that he had suffered the back injury in January 2002.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995).  In this instance, the Board finds that the probative value of the two opinions from the VA examiner far outweigh the two letters from Dr. Van Ryn and the speculative statement from Dr. Smith.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As noted, neither Dr. Van Ryn or Dr. Smith has acknowledged the intercurrent injury at any time.

The totality of the evidence does not show that the Veteran suffered a herniated disc as a result of a service-connected disability.  Nor does the evidence demonstrate that the Veteran's herniated disc impairment is aggravated by a service-connected disability.  The claim is denied.

Left Sciatic Nerve Damage as Secondary to
Service-Connected Left Hip Replacement and Left Sacroiliac Sprain

As noted in the discussion above, the VA examiner from November 2004 established that the Veteran's service-connected left sacroiliac sprain mildly aggravated the Veteran's S1 nerve root irritation.  The examiner described the nerve root irritation as both nerve damage and sciatica.  

Subsequent to the examination of November 2004, the RO issued a rating decision in October 2005.  In that rating decision, the RO included a hyphenated rating for the Veteran's service-connected left sacroiliac sprain that included Diagnostic Code 8720.  As discussed above, this reflected a concession by the RO that the Veteran's left sacroiliac disability also included an element that involved the left sciatic nerve.  Although the reasons and bases of the rating decision did not discuss this aspect, the Board concludes that the effect of now hyphenating the Veteran's disability was a grant of service connection for aggravation of the sciatic nerve as opined by the VA examiner in November 2004.

Thus, there is no basis for the Board to consider the issue of service connection for the left sciatic nerve and the appeal of this issue will be dismissed.  38 U.S.C.A. § 7104(a) (West 2002).  The proper rating for the disability will be addressed in the remand portion of this decision.

Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric disability, characterized as depression and/or anxiety, as secondary to his service-connected disabilities.  The first evidence regarding psychiatric treatment/evaluation in this case was the outpatient entries from October 2004 that noted the Veteran giving a history of depression subsequent to his accident in service.  The entries also noted that the Veteran had hypertension, hip arthralgia, and lumbar radiculopathy and was given a diagnosis of depression due to his general medical condition.  

The November 2004 VA examiner noted the Veteran's several service-connected disabilities and that the Veteran was being evaluated for depression secondary to pain and sleep problems.  The examiner also said the Veteran appeared to have mild depression associated with pain.  He said that he believed that it was more likely than not that most of the Veteran's problems were not related to his injury or caused by service.  The examiner provided Axis I diagnoses of generalized anxiety disorder and depressive disorder secondary to a medical condition.  He also gave a Global Assessment of Functioning (GAF) score of 55.  He added that, if only the depression secondary to the Veteran's medical condition was considered, the GAF score would be 65.  

A review of the medical evidence at this point reflects that the Veteran has been diagnosed with depression as secondary to pain that is the result of his service-connected disabilities or his general medical condition that involves his service-connected disabilities.  The VA examiner believed most of the Veteran's psychiatric problems were not related to his injuries or caused by service; however, he still stated that there was depressive disorder and that this was due to the Veteran's medical condition.  

Several additional VA treatment records reflect the Veteran being treated for a mood disorder, described as depression due to his general medical condition.  The general medical condition, while including the Veteran's herniated disc, is primarily manifested by the Veteran's service-connected disabilities.  

The March 2008 VA PTSD examiner stated that a direct psychiatric diagnosis could not be made as a result of the Veteran's physical problems.  The examiner did not feel the criteria were present for a diagnosis of major depression but did provide a diagnosis of dysthymia and anxiety disorder.  He said both diagnoses were associated with the Veteran's dissatisfaction with his life condition.

The private psychiatric treatment records submitted by the Veteran in 2008 provide continued diagnoses of major depression.  They do not provide an opinion to relate the major depression to the Veteran's service-connected disabilities.

When all of the evidence is considered, and resolving reasonable doubt in favor of the Veteran, the Board finds that it supports a finding that the Veteran has a depression that is aggravated as a result of his service-connected disabilities.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  This conclusion is supported by the several VA outpatient entries as well VA examination reports as cited above.  Accordingly, service connection for depression as secondary to service-connected disabilities is granted.

Skin Disorders

The Veteran's STRs are negative for evidence of any type of skin disorder of the left ear or skin disorder in general, other than his service-connected tinea pedis.  The Veteran submitted his claim for service connection based on developing a lesion on his left ear lobe that was treated in July and August 2004.  The Veteran stated at the time of his claim in October 2004 that he had might have skin cancer that was said to be related to his sun exposure while serving on Marcus Island in service.

The Veteran's October 2004 claim also included a general skin claim as a result of possibly having cancer due to his sun exposure.

A review of the Scott AFB entries from July and August 2004 note the onset of what was initially thought to be cellulitis.  The Veteran had initial treatment at that facility and then at VA and then was followed again at Scott.  The lesion/abscess was lanced and tissue samples submitted to the AFIP with the last treatment entry in August 2004 noting that the Veteran would be notified of the results.  The Veteran did not provide any further evidence in regard to his claimed left ear skin condition.  Moreover, he has not provided evidence of any additional treatment or evaluation.

As to his overall skin condition, the Veteran submitted comments in this regard in his NOD of October 2005.  He said that he had melanois hyperpigmentos under his entire neck and that he wore a turtle neck all of the time. 

In June 2006 he said he had received treatment for his claimed skin disorders at WBAMC.  He said he was diagnosed with poikiloderma of Civatte and that this was a chronic condition caused by sun damage.  He asserted that the sun damage occurred during his service on Marcus Island.  

Records from WBAMC document several instances of evaluation and treatment for skin-related complaints in 2006.  The Veteran was initially seen for scale on the sole of his left foot and hyperpigment of the neck and three small flat brown macules over his forearms in April 2006.  The hyperpigmentation of the neck was not further identified and was said to be chronic and the spots on his arms was said to be seborrheic dermatitis.  The records reflect that he had a telederm consult two days later where pictures of his the affected areas of his skin were taken and transmitted for evaluation.  The remaining records from WBAMC contain nothing further in regard to the claimed skin disorder.  Also, as with the Scott AFB evaluation of the left ear lesion, the Veteran provided no additional evidence in regard to the outcome of the telederm consult and did not identify any source of evidence that addressed any diagnosis of a skin disorder.  

In addition to the specific skin-related treatment records, the Board has reviewed the significant quantity of medical record evidence in this case.  There is no evidence that establishes a diagnosis of skin cancer of any type.  There is no evidence to establish a relationship between any diagnosed left ear lobe or general skin condition and the Veteran's military service.

As before, the Board notes that the Veteran is competent to provide lay statements of what he observes and symptoms.  In this case, he has not alleged the left ear lesion was present at any time prior to July 2004.  He has also not alleged that he had any other skin condition in service or a chronicity of symptoms since service.  The objective medical evidence of record demonstrates the onset of the left ear lesion in July 2004.  The next objective evidence of record is the finding of hyperpigmentation of the neck by way of the WBAMC entry of April 2006.

The Veteran has said he was told that his diagnosed skin disorders were the result of sun exposure in service.  However, he has not provided any objective evidence of that.  The Court has held the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In this case, the evidence documents several instances of treatment for skin-related complaints many years after service.  The Veteran has not provided evidence of his having skin cancer in any form or of any area of the skin.  Further, he has not provided evidence, other than his own lay statements, that any treated or diagnosed skin condition was related to his military service, particularly sun exposure.  

Upon consideration of all of the evidence of record, the Board finds that it does not support service connection for a skin disability of the left ear lobe or other skin disability, to include skin cancer.  The claims for service connection are denied.

B.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Nephrolithiasis (Kidney Stones)

The Veteran was granted service connection for status post kidney stones based on his original claim from September 1998.  The VA examination of January 1999 noted that the Veteran had several episodes of kidney stones during service but had not had any symptoms in recent years.  The Veteran was granted service connection for status post kidney stones and awarded a noncompensable disability rating in April 1999.  The Veteran's disability was rated under Diagnostic Code 7508 for nephrolithiasis.

The Veteran submitted notice of treatment for another kidney stone that was received on January 13, 2005.  Records from Scott AFB noted the Veteran was seen on January 3, 2005, with complaints of right flank pain.  The assessment was kidney stone.  The additional records from SLU documented cystoscopy for the stone on January 20, 2005.  

The Veteran's disability rating was increased to 30 percent by way of a rating decision dated in January 2006.  The effective date for the increase was January 5, 2005.  

The Rating Schedule directs VA to evaluate nephrolithiasis (kidney stones) as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  If the exception is implicated, then a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2011).  

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Prior to the development of a kidney stone in January 2005, the Veteran was asymptomatic after service.  The many treatment records do not reflect complaints related to kidney stones or evaluation or treatment for kidney-related problems.  As noted on his April 2005 VA examination the Veteran had not required any catheterization or dilatation.  Thus, he did not meet the rating criteria for an increased rating under Diagnostic Code 7509 for hydronephrosis prior to January 2005.  

As discussed above, the Veteran's service-connected nephrolithiasis has already been assigned a 30 percent rating pursuant to Diagnosis Code 7508.  A 30 percent rating is the maximum rating available under Diagnostic Code 7508 and under Diagnostic Code 7509.  Consequently, a rating in excess of 30 percent is not available under either of these diagnostic codes.  A rating in excess of 30 percent is, however, available based on renal dysfunction, but only if the evidence demonstrates severe hydronephrosis.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509.

Renal dysfunction is rated at 30 percent when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  38 C.F.R. § 4.115a (2011).  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

A review of the evidence of record does not show the Veteran to have renal dysfunction, although the Veteran is rated 10 percent for his hypertension under Diagnostic code 7101.  The several VA examinations have noted no evidence of acute or chronic kidney problems other than the one post-service kidney stone event.  Further, even with the 10 percent hypertension disability rating, evaluating the Veteran's disability under renal dysfunction would not result in a disability rating greater than the currently assigned 30 percent.

The Veteran clearly does not demonstrate constant albuminuria with some edema or decrease in kidney function.  Nor is his hypertension rated at the 40 percent level to warrant consideration of a 60 percent rating.  The evidence of record is unequivocal in that the Veteran does not show persistent edema and albuminuria with blood urea nitrogen 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The multiple laboratory values cited show the Veteran's BUN and creatinine levels to be normal.  Finally, the evidence does not reflect persistent edema and albuminuria with blood urea nitrogen 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion at any time that is attributed to the Veteran's status post kidney stones.  

Upon consideration of all of the evidence of record the Board finds that the evidence does not support a compensable disability rating prior to January 6, 2005, or a rating in excess of 30 percent from that date.  The Veteran's claim is denied.

Hypertension

The Veteran's service-connected hypertension has been rated at the 10 percent level since he was granted service connection in April 1999.  The basis for that rating was that his hypertension required medication for control.  

Diagnostic Code 7101 provides a 10 percent rating for hypertension resulting in diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104 (2011).  A 20 percent rating requires evidence of a diastolic pressure predominantly 110 or more, or; systolic press predominantly 200 or more.  A 40 percent rating is warranted where this evidence of a diastolic pressure that is predominantly 120 or more.  Finally, a 60 percent rating is applicable where there is a diastolic pressure that is predominantly 130 or more.  Id.  

The claims folder contains a significant amount of medical record evidence from VA and private sources.  The various medical record entries contain numerous blood pressure readings.  As cited in the Background section, the various treatment records do not record readings that would support a 20 percent disability rating at any time.  Moreover, the treatment entries contain numerous entries that the Veteran's hypertension is well controlled by his medication.

The Veteran's hypertension was evaluated by way of VA examinations in August 2002, June 2005, and October 2007.  His blood pressure was also reviewed as part of a cardiac examination to examine his CAD disability in March 2008.  The readings from those examinations also do not support an increased rating at any time.  Further, none of the examiner noted any problems with control of the Veteran's blood pressure.  

The Veteran has stated that he would have the requisite blood pressure readings if he did not use his medication to control his blood pressure.  However, the use of his medication, as a means of controlling his blood pressure, is contemplated in the rating criteria.  To warrant an increase in his disability rating, the evidence must show that he has the higher blood pressure readings required under Diagnostic Code 7101.  

The evidence of record does not support an increased rating for the Veteran's hypertension at any time during the pendency of the appeal.


Tinea Pedis

The Veteran's STRs reflect that he was treated on one occasion for a rash on his right foot in September 1993.  The assessment was tinea pedis.  He was noted to have peeling skin on his feet at the time of his VA examination in January 1999.  He was granted service connection for tinea pedis in April 1999 and given a noncompensable disability rating.  The Veteran's disability was rated under Diagnostic Code 7813 for dermatophytosis.

The Veteran submitted a claim for an increased rating for his service-connected tinea pedis in May 2005. 

The Board notes that certain rating criteria for skin disabilities were amended in September 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  However, the changes related to evaluating disabilities involving scars under Diagnostic Codes 7800-7805.  As the discussion below demonstrates, the Veteran's service-connected rating for tinea pedis is not affected by the amended diagnostic codes.  Thus, the change in criteria is not applicable in this instance.

The Veteran's service-connected tinea pedis has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011).  A review of the diagnostic code notes that the dermatophytosis disability should be rated as disfigurement of the head, face or neck under Diagnostic Codes 7800-7805, or dermatitis under Diagnostic Code 7806 depending on the predominant disability.  

The Veteran's dermatophytosis is limited to his feet and is evaluated under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Finally,  a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

The June 2005 VA examination noted the Veteran managed his symptoms with antifungal cream and a spray.  The Veteran reported that he had recurrent symptoms.  He used the cream and spray on a year-round basis.  The symptoms were said to be intermittent but not progressive.  He did not use any corticosteroids or other immunosuppressive drugs.  At the time of the examination there were no active skin lesions.  There was mild dyshidrosis with minimal scaling in between the toes of both feet.  The examiner stated that there was less than one-percent involvement of each foot and the combined area of involvement was then two-percent with no exposed surface area.  

The two outpatient entries from WBAMC from April 2006 noted scaliness on the sole of the left foot.  There was no other involvement noted in the treatment records.  Further, the Veteran was not prescribed intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  He was given antifungal creams to use on his feet. 

The remainder of the treatment records does not reflect complaints involving the Veteran's tinea pedis.  Moreover, there is no evidence of record to show that his service-connected tinea pedis involves at least 5 percent of his total body area or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the pendency of the appeal.

The claim for entitlement to a compensable disability rating for tinea pedis is denied.

Residuals of Right Abdominal herniorraphy

The Veteran underwent surgery for repair of a right groin hernia in May 1995.  There was no evidence of any recurrence or symptoms at the time of his VA examination in January 1999.  The Veteran was granted service connection for his disability in April 1999 and given a noncompensable disability rating.  

The Veteran submitted a claim for an increased rating for his service-connected hernia repair disability in May 2005.  He was afforded a VA examination in June 2005.  The hernia repair in service was noted.  The Veteran said he had no current complaints.  On examination the examiner said there was an indistinguishable hernia scar on the left [sic].  No abnormality was noted and there was no evidence of recurrence.

The Veteran's claim for an increased rating was denied in October 2005.  In his NOD, also in October 2005, the Veteran stated that he had "no problem here as of now."  

The Veteran's residuals of a right abdominal herniorrhaphy disability has been rated as an inguinal hernia under Diagnostic Code 7338.  38 C.F.R. § 4.114 (2011).  Under that diagnostic code a noncompensable rating is assigned where either the hernia is small, reducible, or without true hernia protrusion or not operated, but remediable.  A 10 percent rating is for consideration for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A 30 percent rating is applicable where there is a small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible hernia.  A 60 percent rating is for consideration where there is a large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible hernia, when considered inoperable.  Id.

In this case, the examination findings, from January 1999 and June 2005 show no recurrence of the Veteran's hernia.  The significant number of medical treatment entries does not reflect any complaints associated with symptoms or a recurrence of a hernia.  The Veteran has not alleged any recurrence.

In light of the evidence of record, the Veteran's claim for a compensable disability rating for his right abdominal hernia repair is denied.

Extraschedular

The Board has also considered whether any disability addressed above is so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his kidney stones, hypertension, tinea pedis and residuals of right abdominal herniorraphy.  The staged disability rating for his kidney stones disability is a recognition that the disability worsened at the time of his kidney stone in January 2005.  The Veteran was given a 30 percent rating in keeping with the increase.  His symptomatology and objective laboratory findings, did not meet the rating criteria for a higher rating prior to that time or after.

The evidence of record also supports the current 10 percent rating for the Veteran's hypertension.  His numerous blood pressure readings and assessments of his hypertension being well controlled demonstrate that his disability is adequately evaluated under the schedular criteria.  The same is true for his tinea pedis and hernia residuals.  The Veteran's tinea pedis involves less than 5 percent of his total body area, no exposed area and does not require any systemic therapy.  He is treated for symptoms with creams and a spray as needed.  The Veteran's hernia disability is asymptomatic with no recurrence.  There is nothing unusual in the Veteran's claims that render the rating schedule as inadequate to address his disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for finding for service connection for the claimed herniated disc, or skin disorders or increased disability ratings for the Veteran's service-connected kidney stones, hypertension, tinea pedis or residuals of a right abdominal herniorraphy.  These claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Veterans Claims Assistance Act of 2000 (VCAA),

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted claims at various times and received notice for his respective claims throughout the pendency of the appeal.  In that regard, the AOJ wrote to the Veteran in July 2002, January 2003, January 2004, August 2004, October 2004, December 2004, January 2005, May 2005, March 2006, April 2006, and November 2006 to provide him with notice on how to substantiate his service-connected claims and his claims for increased ratings.  The several letters informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The March 2006 letter also included Dingess notice elements regarding effective dates and how disability ratings are determined.

The Veteran was also given specific notice in regard to his several increased rating claims in November 2008.  The letter provided notice as required at that time by the Court's decision in Vazquez-Flores I.  The notice provided the Veteran with the rating criteria applicable for his pending appeals for increased ratings for his service-connected disabilities.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection and for establishing increased ratings for his service-connected disabilities.  The Veteran submitted numerous items of evidence in response to the several notice letters.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical records, letters from private physicians, VA examination reports and statements from the Veteran.  The Veteran elected to not have a hearing in his case.  

In regard to the VA examinations, the Board finds that the Veteran was provided with adequate examinations in August 2002, February 2003, September 2004, November 2004, April 2005, June 2005, October 2007, and March 2008.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiners provided applicable findings that were used to evaluate the Veteran's level of disability for his service-connected disabilities.  In regard to service-connection for the herniated disc, the February 2003, September 2004, and November 2004 examinations provided complete opinions that allowed for a determination to be made on the issue of service connection and also resulted in secondary service connection for the left sciatic nerve.  The November 2004 psychiatric examination, along with outpatient records, provided a basis for granting service connection on a secondary basis.  

The Veteran was not afforded an examination in regard to his claim for service connection of a skin disorder of the left ear and other skin disorder.  However, the Veteran's STRs were negative for any type of skin problems aside from the Veteran's tinea pedis.  The Veteran had no findings of a skin disorder at the time of his VA examination in January 1999.  Moreover, he had multiple VA and private medical examination for routine evaluations where no incident reports relating to the skin were made.

The Veteran first presented evidence regarding his left ear in July 2004.  He was concerned that he might have cancer at that time.  The only medical evidence of record documented a lesion that was lanced and biopsied.  The Veteran never provided the results of the biopsy.  Nor did he require any further treatment in regard to his left ear.  He also presented with evidence of hyperpigmentation of the neck and spots on the forearms as seborrheic dermatitis in April 2006.  There were no further entries in regard to treatment or evaluation.  Both skin incidents were years after service and represented one time intervention, although the July 2004 left ear lobe did involve several visits.  There is no other evidence of a nexus to service aside from the Veteran's statement of sun exposure in service.  The Board finds that there is no requirement to obtain an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some causal connection between his disability and his military service). 

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Service connection for a herniated disc of the lumbar spine, status post laminectomy, as secondary to a service-connected left hip replacement, is denied.

The appeal as to entitlement to service connection for left sciatic nerve damage (a disability for which service connection is already in effect) is dismissed.

Service connection for depression as secondary to service-connected disability, is granted.

Service connection for a skin disorder of the left ear is denied.

Service connection for a skin disorder other than the left ear is denied.

Entitlement to a compensable disability rating for status post kidney stones prior to January 6, 2005, and a 30 percent rating after that date is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied

Entitlement to a compensable disability rating for tinea pedis is denied.

Entitlement to a compensable disability rating for right abdominal herniorraphy is denied.


REMAND

The Veteran originally sought entitlement to service connection for a sleep disturbance that he associated with being awakened at night from pain related to his service-connected disabilities.  He was afforded a VA examination to evaluate the claim in December 2004.  However, the examiner was unable to provide an opinion.  He said that the Veteran did have sleep disturbance and said it was more likely than not a combination of factors to include both psychological disturbance and intolerance to chronic pain, as well as possible sleep apnea based on history.  He said it was beyond the scope of the examination to provide a sleep study.  

The Veteran submitted a claim for service connection for sleep apnea in November 2007.  He stated he had been diagnosed with the condition.

The Veteran submitted records of being evaluated for sleep apnea by B. A. Sudholt, M.D., for the period from October 2007 to December 2007.  The initial evaluation noted the Veteran reported a disrupted sleep pattern for 20 years.  The evaluation also noted that the Veteran would sometimes wake up with headaches but that he had significant pain problems for other reasons.  Dr. Sudholt noted a history of hypertension since 1991.  She also noted that the Veteran was a snorer and that snoring was a risk factor for sleep apnea as was the Veteran's hypertension.  The Veteran was ultimately diagnosed with severe sleep apnea.

The Veteran's sleep apnea claim was not afforded a VA examination.  It was not separately adjudicated but was included with the Veteran's previous claim for sleep disturbance in the SSOC of August 2009.  

The Veteran should be afforded an examination or examinations as necessary, to determine if his sleep apnea/sleep disturbance is related to service or any service-connected disability.  As noted, Dr. Sudholt said that the Veteran having hypertension represented a risk factor for sleep apnea.

The Veteran has not been afforded an examination for his service-connected status post left hip fracture with left leg shortening since March 2008.  His left sacroiliac sprain has not had a full examination to include the required range of motion findings since November 2004.  On remand the Veteran should be afforded new examinations for both disabilities.

As noted in the above decision, the AOJ included a sciatic nerve disability with the Veteran's service-connected left sacroiliac sprain disability in the rating decision of October 2005.  This appears to be in response to the opinion provided by the VA examiner in November 2004 that the Veteran's service-connected disability did serve to mildly aggravate the Veteran's left sciatic nerve.

The Board notes that the left sciatic nerve impairment should be the subject of a separate disability rating as the criteria related to that impairment are clearly distinct from the criteria used to evaluate the Veteran's left sacroiliac sprain.

In that regard, the Veteran was denied entitlement to temporary total disability under 38 C.F.R. § 4.30 for left sciatic nerve damage.  The October 2005 rating decision held that there was no evidence of a diagnosis of a neurological condition of the left sciatic nerve as secondary to the Veteran's service-connected left sacroiliac or left hip fracture.  In light of the Board's finding and instruction in regard to awarding a separate disability rating for an impairment of the left sciatic nerve, this issue will require re-adjudication.  

Finally, the Veteran initially sought service connection for a bilateral ankle disability with his claim of September 1998.  He submitted written comments to denote the dates of treatment in service for his several claimed disabilities and this included entries for both the right and left ankle.  He also submitted evidence of a bone scan of the lower extremities that noted a stress reaction in the left ankle.

The VA examination of January 1999 noted the submission of the report; however, when providing a final assessment, the examiner remarked only that there was no evidence of a current right ankle condition.  The RO denied service connection for a right ankle condition in April 1999 and the Veteran did not appeal the rating. 

The Veteran's current ankle claim of October 2004 did not characterize either ankle - he said he had an ache in his ankle.  The VCAA notice letter of October 2004 referenced only a left ankle disability.  The VA examiner of November 2004, although providing findings on examination for range of motion of both ankles, only addressed the left ankle in regard to an opinion.

The October 2005 rating decision denied service connection for a bilateral ankle condition with no mention of the prior denial of service connection a requirement for new and material evidence.  The Veteran has expressed his disagreement with that decision.

The Veteran has not been afforded proper notice regarding his bilateral ankle claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the Veteran must be provided notice regarding the prior denial of service connection and the requirement to submit new and material evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given appropriate VCAA notice in regard to how to substantiate a new and material evidence claim for service connection for a ankle condition based on the rating decision of April 1999 that denied service connection for a right ankle disability and impliedly denied service connection for a left ankle disability.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

3.  After completion of the above, the Veteran should be afforded an examination to assess his claim for service connection for sleep disturbance/sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner, in conjunction with the examination.  All tests should be conducted that the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.  Further, any evidence that is reviewed must be associated with the claims folder or in Virtual VA.

The examiner is advised that the Veteran has been diagnosed with sleep apnea as of October 2007.  The diagnosis was based on sleep studies conducted at St. Elizabeth's Hospital, Southern Illinois Sleep Disorder Center.  

The examiner is advised that the Veteran has also claimed service connection for a sleep disorder that he asserts is due to his being awakened as a result of pain from his service-connected disabilities.  The Veteran had a previous VA examination of this condition in December 2004.

The examiner is requested to identify any sleep disorder that may be present.  The examiner is also requested to state whether it is as least as likely as not that any identified sleep disorder is related to the Veteran's military service.  

If the examiner determines that any diagnosed sleep disorder is not related to service, it is further requested that the examiner provide an opinion as to whether the Veteran's service-connected disabilities: 1) cause a sleep disorder; or, if not, 2) whether any sleep disorder has been made chronically worse by a service-connected disability beyond a normal progression.  If the examiner provides a negative response to the causation question, the examiner must provide a response as to aggravation.  

The report of examination should include the complete rationale for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The Veteran should be afforded a VA examination to assess the current level of disability for his service-connected status post left hip fracture with left leg shortening and left sacroiliac sprain.  Orthopedic and neurologic findings should be made, including range-of-motion testing and assessments regarding the degree of nerve impairment due to left sacroiliac damage.  All functional losses, including pain, weakness, fatigability, incoordination, etc., should be equated to additional loss of motion beyond what is shown on examination.  Nerve impairment should be described as "mild," "moderate," "moderately severe," or "severe."

5.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  The AOJ should adjudicate the issue of a separate disability rating for impairment of the left sciatic nerve.  The AOJ is referred to the October 2005 rating decision that included the issue with the Veteran's service-connected left sacroiliac sprain disability.  

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of referral for an extraschedular rating for the Veteran's service-connected status post left hip fracture with left leg shortening prior to the left hip replacement in October 2006, as well as consideration of a temporary total rating under 38 C.F.R. § 4.30 in light of any separate compensable rating for a left sciatic nerve impairment.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


